Citation Nr: 0913746	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  03-17 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for abdominal wound 
with residual gastroesophageal reflux disease, hiatal hernia 
and status post appendectomy, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for lumbosacral 
strain, with history of herniated nucleus pulposus of the 
lumbar spine, currently evaluated as 40 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from October 1985 to March 
1994 and from July 1995 to October 1999.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Regional Office (RO) that denied the Veteran's claims for 
increased ratings for his service-connected low back 
disability (rated 20 percent) and for the residuals of an 
abdominal wound (rated 30 percent), as well as his claim for 
a TDIU.  A March 2003 RO decision assigned a 40 percent 
evaluation for the low back disability, effective July 17, 
2000, the date of the Veteran's claim for an increased 
rating.

In January 2004 the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

By decision dated in February 2005, the Board upheld the 
denial of the claim for an increased rating for the abdominal 
wound.  The remaining two issues were remanded to ensure due 
process.  The Veteran appealed the Board determination with 
respect to the claim for an increased rating for the 
abdominal wound to the United States Court of Appeals for 
Veterans Claims (Court).  By Order dated October 4, 2005, the 
Court granted a Joint Motion for Partial Remand (Joint 
Motion), and vacated that part of the Board's decision that 
denied the claim for a higher rating for the service-
connected abdominal wound.

This case was previously before the Board in March 2006 and 
was remanded for further development in accordance with the 
Joint Motion and other due process considerations.

The Veteran's representative's February 2009 written argument 
has been accepted as a timely substantive appeal as to the 
issue of entitlement to an increased rating for lumbosacral 
strain.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The residuals of the veteran's abdominal wound are 
manifested by pain, tenderness, vomiting, and nausea, with no 
clinical evidence of residual muscle injury, or material loss 
of weight, anemia, hematemesis, or melena; the Veteran's 
abdominal scars are superficial and non-tender.

2.  The veteran's lumbar spine disability is productive of 
complaints of chronic pain and pain radiating to the lower 
extremities; objectively, the evidence shows moderate to 
severe limitation of range of motion, mild degenerative 
changes of the lumbar spine, and no incapacitating episodes.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for abdominal wound with 
residual gastroesophageal reflux disease, hiatal hernia and 
status post appendectomy is not warranted.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7339, 
7346 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805 (prior to and from August 30, 2002).

2.  A rating in excess of 40 percent for lumbosacral strain, 
with history of herniated nucleus pulposus of the lumbar 
spine is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(as in effect prior to September 23, 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (as in effect from September 23, 
2002 through September 25, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5238, 5243 (as in effect from 
September 26, 2003).

3.  The criteria for a separate 10 percent evaluation for 
right lower extremity neurologic manifestations of the 
service-connected low back disability, from September 23, 
2002, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect from September 23, 2002 through September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (as in 
effect from September 26, 2003); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520, 8521, 8524, 8525, and 8526 (2008).

4.  The criteria for a separate 10 percent evaluation for 
left lower extremity neurologic manifestations of the 
service-connected low back disability, from September 23, 
2002, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect from September 23, 2002 through September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (as in 
effect from September 26, 2003); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520, 8521, 8524, 8525, and 8526 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As for increased rating claims, under 38 U.S.C. § 5103(a) VA 
must, at a minimum, notify a claimant that, (1) to 
substantiate an increased rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The notice 
must also provide examples of the types of medical and lay 
evidence that may be obtained or submitted.  Id.

The February 2002, October 2003, February 2005, April 2006, 
and September 2006 VCAA letters failed to provide the Veteran 
with notice that to substantiate his claims the evidence must 
demonstrate the effect that the worsening of his condition 
has on his employment and daily life.  Vazquez-Flores, supra.  
The letters also failed to notify the Veteran that if an 
increase in disability was found, the disability rating would 
be assigned in accordance with the applicable diagnostic 
code.  Accordingly, the Board finds that VA has not provided 
adequate section 5103(a) notice to the Veteran, and such 
notice error is presumptively prejudicial.  Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).  To overcome 
the presumption of prejudice associated with a pre-
adjudicatory notice error, VA must show that the purpose of 
the notice was not frustrated and that the error did not 
affect the essential fairness of the adjudication."  Sanders, 
487 F.3d at 889.

A review of the evidence of record reveals that, in a 
February 2005 letter and in the January 2009 statement of the 
case, regulations and Diagnostic Code criteria for rating the 
service-connected lumbar spine were provided, and in the 
January 2009 supplemental statement of the case, regulations 
and Diagnostic Code criteria for rating the service-connected 
abdominal wound with residual gastroesophageal reflux disease 
were provided.  The Veteran was specifically notified of the 
evidence necessary to obtain a higher disability rating for 
the service-connected disabilities on appeal.  Furthermore, 
the VCAA notice letters that the Veteran received during this 
appeal, although not substantively adequate for section 
5103(a) purposes, did provide him with information of VA's 
responsibility to assist in obtaining evidence and provide 
him with a medical examination if necessary, as well as how 
to contact VA with any questions he may have.  Importantly, 
the Board notes that the Veteran is represented in this 
appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that must 
be considered when determining whether that appellant has 
been prejudiced by any notice error").  In this regard, the 
Board observes that neither the Veteran nor his 
representative have claimed that the case contains any VCAA 
notice deficiencies.  The Veteran has submitted argument and 
evidence (including January 2004 Board hearing testimony) in 
support of the appeal.  Based on the foregoing, the Board 
finds that the Veteran has had a meaningful opportunity to 
participate in the adjudication of the increased rating 
claims such that the essential fairness of the adjudication 
is not affected.  Sanders, supra.

In April 2006 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

While not every element of VCAA notice was given prior to the 
initial AOJ adjudication of the claim, the Board notes that a 
VCAA timing defect can be cured by the issuance of fully 
compliant notification followed by a re-adjudication of the 
claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  Here, the Board finds that the defect with respect 
to the timing of the VCAA notice was harmless error.  
Although some elements of VCAA notice were first provided to 
the appellant after the initial adjudication, subsequent 
notice complied fully with the requirements of 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b) and Dingess/Hartman.  
Moreover, the claim was readjudicated after such fully 
compliant notice was given, and a Statement of the Case and 
Supplemental Statement of the Case were provided in January 
2009.  The Board finds that the Veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and that not withstanding Pelegrini, 
deciding this appeal is not prejudicial to the Veteran.


Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA and private medical records.  The 
Veteran's VA vocational rehabilitation records are also 
associated with the claims file.  The Veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claim.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
Veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

I.  Abdominal wound with residual gastroesophageal reflux 
disease

By rating action in July 2000, service connection for 
abdominal wound with residual gastroesophageal reflux 
disease, hiatal hernia and status post appendectomy was 
established, and a rating of 30 percent was assigned.

The Veteran complained of mid-abdominal pain in February 
2000.  It was noted that the Veteran weighed 182 pounds.  On 
examination, the abdomen was soft, with no masses.  The 
impression was chronic abdominal pain.  It was reported in 
May 2000 that the Veteran was still having problems with 
constipation.  The abdomen was tender to palpation.  The 
assessments were constipation and abdominal pain, chronic 
since the stab wound; chronic pain; and colonic polyps.

June 2000 private X-rays of the abdomen revealed a normal 
appearing bowel gas pattern and an ill-defined right upper 
quadrant, either bowel versus perhaps a gallstone.

The Veteran again complained of chronic abdominal pain in 
October 2000.  He weighed 190 pounds.  On examination no 
abnormal masses were noted, and tenderness was reported at 
the umbilical area.  The assessments were chronic abdominal 
pain, status post stab wound and possible abdominal 
adhesions.

In March 2001, the Veteran related that he still had pain in 
the upper mid and left quadrant, as well as the lower right 
quadrant.  No nausea or vomiting was reported.  The Veteran 
weighed 189 pounds.  An examination disclosed well-healed 
surgical scars.  No guarding was reported, and no masses were 
noted.  There was no organomegaly.  The diagnosis was 
abdominal pain.

A CT scan of the abdomen in April 2002 revealed no 
significant findings.  It was noted in May 2002 that the 
Veteran had gastroesophageal reflux disease that was poorly 
controlled on medication.  He weighed 198 pounds. The 
diagnoses were gastroesophageal reflux disease and abdominal 
pains.

The Veteran was afforded an examination of the esophagus and 
stomach by the VA in July 2002.  It was noted that there was 
no dysphagia, pyrosis, hematemesis, melena, regurgitation, 
nausea or vomiting.  The Veteran indicated that he was not 
receiving any treatment at that time.  There was no weight 
gain or loss or anemia.  The diagnosis was status post 
ventral hernia, operated.

The Veteran was examined for his scars by the VA in July 
2002.  It was reported that there was an appendectomy scar 
measuring 2.5 inches in length and a scar from a ventral 
hernia operation measuring two to three inches in length.  It 
was noted that there was no tenderness or adherence of the 
scars.  No ulceration or breakdown of the skin was reported.  
The scars were not elevated or depressed.  No underlying 
tissue loss was reported.  There was no edema or keloid 
formation noted.  No limitation of function due to either of 
the scars was reported.

VA records dated from April 2003 to August 2003 reveal that 
the Veteran complained of abdominal pain and nausea.  In May 
2003, the Veteran complained of generalized abdominal pain.  
He stated that the pain occurred any time of the day, and 
usually came on suddenly.  He reported nausea and vomiting at 
times.  The Veteran weighed 193.4 pounds.  On examination, 
the abdomen was soft and no organomegaly was noted.  There 
was mild tenderness on the right upper quadrant and 
epigastrium.  The diagnoses were abdominal of unknown 
etiology and gastroesophageal reflux disease.  In June 2003 
the Veteran was noted to weigh 195 pounds.  The pertinent 
diagnosis was abdominal pain.

A colonoscopy and esophagogastroduodenoscopy with biopsy were 
performed in October 2003.  The findings were that no gross 
lesion was seen in the colon; antral gastropathy; status post 
biopsy; and hiatal hernia; microscopic diagnosis was that the 
findings were suggestive of chemical gastritis.  An 
examination of the abdomen showed tenderness to palpation 
over the surgical scar.  The assessments were abdominal pain, 
of unknown etiology, but could be due to multiple prior 
surgeries leading to adhesions; chemical gastritis of unknown 
etiology; hiatal hernia; and gastroesophageal reflux disease.

In January 2004 the Veteran complained of epigastric pain 
associated at times with nausea and vomiting; he denied 
melena or hematemesis.  The Veteran weighed 195.2 pounds.  
The abdomen was soft on examination, and epigastric 
tenderness was reported.  The assessments were 
gastroesophageal reflux disease and gastritis.

At his January 2004 Board hearing, the Veteran stated 
(January 2004 Board hearing transcript, page 3) that he had 
nausea and vomiting on a daily basis.  He also indicated that 
he would gain and lose weight, and felt that his standard 
weight was around 185 pounds (page 9).  

Records dated in August 2004, November 2004, and June 2005 
noted complaints of abdominal pain.

Private records dated in January 2006 noted that the Veteran 
complained of abdominal pain and cramping the prior two days.  
The clinical impression was abdominal pain and vomiting; X-
rays of the abdomen were negative.

A February 2006 VA record reveals that the Veteran complained 
of blood in his urine.  It was noted that when he stopped a 
certain medication (Simvastatin) that he did not pass any 
bloody urine.  He also complained of abdominal pain in the 
epigastric area for two weeks that would come and go.  His 
weight was 191 pounds.  That abdomen had mild epigastric 
tenderness with no masses.  The assessment included history 
of abdominal surgery.  

At a September 2008 VA esophagus and hernia examination, the 
Veteran claimed sharp residual pain in the epigastric region.  
He also indicated that he would have heartburn after eating 
spicy food and indicated that he took Omeprazole daily.  The 
Veteran noted daily nausea and vomiting several days a week, 
with regurgitation multiple times per day.  There was no 
history of hematemesis or melena.  The Veteran weighed 196 
pounds.

At a September 2008 VA stomach examination, it was noted that 
the Veteran had no periods of incapacitation due to stomach 
or duodenal disease.  Physical examination revealed no anemia 
or significant weight loss.  Hyperactive bowel sounds were 
noted in all quadrants, and the Veteran reported taking 
magnesium citrate the previous night due to constipation.  
There was epigastric tenderness on palpation.

Diagnostic code 7346 provides ratings for hiatal hernia.  A 
30 percent evaluation is assignable with persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent evaluation may be assigned for hiatal hernia with 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.

Records throughout the appeal period have consistently shown 
symptoms that included pain, regurgitation, nausea, and 
vomiting.  The Veteran's weight has remained relatively 
stable, ranging from 182 pounds in February 2000 to 195.2 
pounds in January 2004, to 196 pounds in September 2008.  
Despite undergoing multiple examinations during this appeal, 
the Board can find no testing or evaluations that have 
revealed any signs of material loss of weight, hematemesis, 
melena, anemia, or incapacitating episodes of 
gastrointestinal disability productive of severe impairment 
of health.  In this regard, the Board observes that the 
September 2008 VA examiners noted that the Veteran's 
gastrointestinal disability posed, at most, a moderate effect 
on his activities of daily living.  In short, the findings 
for consideration in order to assign a rating of 60 percent 
are not present.

In view of the Veteran's medical history, the Board has 
considered whether a separate rating under Diagnostic Code 
7339 would be appropriate.  The Board notes, however, that 
the September 2008 VA examiner specifically stated that there 
was no ventral hernia noted or palpated, and the Board can 
find no evidence of a ventral hernia during the appeal 
period.  It was noted as medical history that the veteran had 
had an incisional ventral hernia repair with Marlex mesh in 
1998, and an appendectomy in 1997.  The assessment in 
September 2008 included status post incisional ventral hernia 
in remission.  As such, a separate rating under Diagnostic 
Code 7339 is not for application in this case.

The Board has also considered whether the Veteran should be 
assigned a separate rating for abdominal muscle damage 
(Muscle Group XIX) under Diagnostic Code 5319.  Diagnostic 
Code 5319 applies to residuals of injury to muscle group XIX, 
namely the muscles of the abdominal wall.  The function of 
these muscles is support and compression of the abdominal 
wall and thorax, flexion and lateral motions of the spine, 
and synergists in strong downward movements of the arm.  A 
March 2007 VA examiner specifically noted that the Veteran's 
puncture wound did not penetrate the abdominal organs, and 
the September 2008 VA examiner specifically noted that the 
Veteran's original injury did not traverse the peritoneum and 
was a superficial wound.  As such, a separate rating under 
Diagnostic Code 5319 is not for application in this case.

The Board will also consider whether the Veteran should be 
assigned separate ratings for his scars.  The Veteran has two 
scars associated with his abdominal disability.  As noted on 
the September 2008 VA examination, the abdominal scar from 
his exploratory laparotomy measured a width of 2.0 
centimeters and a length of 19 centimeters.  The stab wound 
scar measured a width of 3 centimeters and a length of 15 
centimeters, and was non-tender and flat with no inflammation 
or keloid noted.

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002.  Under prior law, 
Diagnostic Codes 7803 and 7804 provided a 10 percent rating 
for scars which were superficial, tender and painful on 
objective demonstration or for superficial scars which are 
poorly nourished, with repeated ulceration.

A disability evaluation of 10 percent or more may be assigned 
under Diagnostic Code 7805, which provides for an evaluation 
of scars based upon limitation of function of the part 
affected.  However, the evidence of record does not show that 
the veteran's abdominal scars results in any limitation of 
motion or function.

Under the revised regulations, scars other than of the head, 
face, or neck, are rated as follows: Diagnostic Code 7802 
pertaining to scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion: Area or 
areas of 144 square inches (929 sq. cm.) or greater warrant a 
10 percent rating.  Diagnostic Code 7803, scars, superficial, 
unstable warrant a 10 percent rating.  Diagnostic Code 7804, 
scars, superficial, painful on examination warrant a 10 
percent rating.  Diagnostic Code 7805, scars, other, will be 
rated based on limitation of function of affected part.

Findings from the February 2000 VA through the March 2007 VA 
examination have noted that the Veteran's abdominal scars 
were well-healed and not tender; there was no indication of 
poor nourishment or repeated ulceration.  In short, the 
evidence does not reveal the presence of a tender or painful 
scar on objective demonstration, and the veteran's scars have 
not been shown to approximate 929 square centimeters.  As 
such, separate ratings for the veteran's abdominal scars are 
not warranted.

The Board notes that effective October 23, 2008, the portion 
of the Rating Schedule pertaining to the rating of skin 
disorders (38 C.F.R. § 4.118) was revised.  The Board notes 
that the amendments only apply, however, to applications for 
benefits received on or after October 23, 2008.  73 Fed. Reg. 
54, 708 (Sept. 23, 2008).  While the Veteran can request a 
review under these new clarified criteria, the Veteran has 
not requested such a review.  Further, the Board notes that 
there is no evidence dated subsequent to October 23, 2008 
associated with the claims file.  As such, the amended 
regulation diagnostic code criteria are not for consideration 
in this appeal.

In short, the Board finds that a rating in excess of 
30percent for an abdominal wound with residual 
gastroesophageal reflux disease, hiatal hernia and status 
post appendectomy is not warranted at any time during the 
rating period on appeal.  Hart v. Mansfield, 21 Vet App 505 
(2007).

II.  Lumbar Spine.

Based on a February 2000 VA examination and service medical 
records showing multiple complaints of back pain with a 
herniated nucleus pulposus, by rating action in July 2000 
service connection for lumbosacral strain, with history of 
herniated nucleus pulposus of the lumbar spine was 
established, and a rating of 20 percent was assigned.  In 
March 2003 a RO decision assigned a 40 percent evaluation for 
the low back disability, effective July 17, 2000, the date of 
the veteran's claim for an increased rating.

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic Code 5293, was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.

Prior to September 23, 2002, Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.

Under Diagnostic Code 5293, for intervertebral disc syndrome, 
as it existed prior to September 23, 2002, a 40 percent 
evaluation was authorized for intervertebral disc syndrome if 
it is severe with recurrent attacks and intermittent relief.  
A 60 percent evaluation was warranted where the evidence 
demonstrates pronounced intervertebral disc syndrome 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71(a), Diagnostic Code 
5293 (2002).

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  Under the 
revised version of Diagnostic Code 5293, as in effect from 
September 23, 2002 through September 25, 2003, the Board must 
also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the service-
connected back disability, when combined under 38 C.F.R. § 
4.25 with evaluations for all other disabilities, results in 
a higher combined disability rating.

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003.  Under these relevant provisions, unfavorable ankylosis 
of the entire thoracolumbar spine warrants a 50 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain; Diagnostic Code 5238 for spinal stenosis; 
and Diagnostic Code 5243 for intervertebral disc syndrome.

The Board notes that as instructed by Note (1) to the General 
Rating Formula for Disabilities of the Spine, associated 
objective neurological abnormalities should be rated 
separately under an appropriate Diagnostic Code.

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. § 
4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.

In reviewing the more pertinent medical evidence of record, 
the Board observes that a February 2000 VA examination 
reveals that the Veteran complained of constant backache.  
The Veteran had lumbar flexion to 60 degrees and extension to 
18 degrees; there were no neurologic abnormalities, and the 
assessment was lumbosacral strain.  July 2002 VA X-rays 
revealed minimal degenerative disc changes.  At a February 
2003 VA examination, the Veteran complained of radiation into 
the left hip.  Examination revealed mild spasms in the lumbar 
spine.  The Veteran had 30 degrees of lumbar flexion with 
extension of 0 degrees; the assessment was degenerative disc 
disease and left sacroilitis.  In October 2003 the Veteran 
complained of a long time pain radiating down the right 
buttocks and down the underside of the right leg; the Veteran 
was unable to bend forward due to severe pain the lower back.  
A June 2005 private MRI revealed mild degenerative changes in 
the lower lumbar spine.  At a March 2007 VA examination, the 
Veteran complained of pain that would radiate to the lower 
extremities and would last from 10 minutes to 2-3 hours.  The 
Veteran had flexion to 78 degrees and extension to 24 
degrees.  Strength testing was 4+.  The diagnosis was lumbago 
with questionable lower extremity radiculopathy.  A March 
2007 peripheral nerves examiner noted possible compression of 
the L5 to S1.

The Board will consider the Veteran's back disability under 
the old and new criteria.  While the application of the new 
criteria is effective from September 23, 2002 (for Diagnostic 
Code 5293) and September 26, 2003, the old criteria must be 
considered for the entire period of the veteran's claim.

A 40 percent evaluation is the maximum rating assignable 
under Diagnostic Code 5292 (pertaining to limitation of 
motion in the lumbar spine) and 5295 (pertaining to 
lumbosacral strain).  Consequently, those provisions need not 
be discussed further.  However, a higher rating (60 percent) 
is potentially available under Diagnostic Code 5293 
(pertaining to intervertebral disc syndrome), as will be 
discussed below.

The Board does not find support for the next-higher 60 
percent rating under the old version of Diagnostic Code 5293.  
A 60 percent disability rating contemplates little 
intermittent relief.  However, the medical evidence shows 
that the Veteran, although consistently experiencing some 
level of pain and related symptoms, does have intermittent 
relief.  His symptoms have not been so severe that he has 
frequently sought medical treatment.  Lumbar muscle spasms 
and degenerative changes to the discs have been shown by both 
X-rays and MRI studies to be just minimal, and there has been 
no showing or assertion of absent ankle jerk or other 
pronounced neurological findings.  In fact, the Veteran has 
demonstrated lower extremity strength testing of at least 
4/5.  Considering the absence of significant consistent 
neurological findings, the Board has no basis to conclude the 
veteran's disability is pronounced in nature.  Therefore, the 
assignment of a 60 percent rating for pronounced 
intervertebral disc syndrome is not warranted under the old 
criteria.

As the evidence does not reveal a disability picture 
analogous to favorable angle ankylosis, Diagnostic Codes 5286 
and 5289 do not apply.  No other diagnostic code sections are 
for application.

In conclusion, based on all of the foregoing, the Veteran is 
not entitled to a rating in excess of 40 percent under the 
schedular criteria for disabilities of the spine as in effect 
prior to September 23, 2002.

The evidence does not establish incapacitating episodes, as 
defined by Note (1) to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  As such, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
Veteran's service-connected back disability, when combined 
under 38 C.F.R. § 4.25 with evaluations for all of his other 
disabilities, results in a higher combined disability rating.

The competent evidence of record (for example, a February 
2003 VA examination revealed active lumbar flexion to 30 
degrees and active lumbar extension to 0 degrees) supports a 
finding of severe limitation of lumbar motion under 
Diagnostic Code 5292, which accounts for additional 
functional limitation due to factors such as pain, weakness 
and fatigability.  Such severe limitation of motion warrants 
a 40 percent evaluation.  As already demonstrated, no other 
diagnostic code predicated on limitation of motion affords a 
rating in excess of that amount.  Thus, a 40 percent rating 
for orthopedic manifestations of the Veteran's low back 
disability is for application.

The Board will now determine an appropriate rating for the 
Veteran's neurological manifestations of his service-
connected low back disability.  In the present case, the 
objective neurological findings relate to the lower 
extremities.  Thus, Diagnostic Codes 8520-8530 are 
potentially applicable.

At the February 2003 VA examination, the Veteran complained 
of pain in the lower back that would sometimes involve the 
left hip.  Physical examination revealed mild spasm in the 
lumbar muscles, bilaterally, and 4+/5 strength of the lower 
extremities; reflexes were 1-2+/4 and symmetrical bilaterally 
at the knee and ankle.  Straight leg raising was positive on 
the left at 45 degrees with some back pain on the right at 60 
degrees.  In the present case, a 10 percent rating for a mild 
neurologic disability (of the left and right lower extremity) 
is afforded under Diagnostic Codes 8520, 8521, 8524, 8525, 
and 8526.  Thus, the Veteran is entitled to a 10 percent 
rating under Diagnostic Code 8520, 8521, 8524, 8525 or 8526 
for the neurologic manifestations of the left and right lower 
extremities.  While the Veteran's complaints during this time 
period appeared to focus primary on the left leg, the Board 
observes that records dated in October 2003 did contain 
complaints and findings related to pain radiating to the 
right lower extremity.  While the records dated in October 
2003 are not within the exact time period of this review, the 
Board notes that the Veteran indicated that he had been 
experiencing right lower extremity radiation for a long time.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, it has been determined that the Veteran 
is entitled to a 40 percent rating under Diagnostic Code 5292 
for his orthopedic manifestations, and that he is entitled to 
10 percent evaluations under Diagnostic Code 8520, 8521, 
8524, 8525 or 8526 for the neurologic manifestations of the 
left and right lower extremities.  Those separate orthopedic 
manifestation and neurologic manifestation ratings must now 
be combined under 38 C.F.R. § 4.25, along with all other 
service-connected disabilities.  In the present case, the 
Veteran is also service-connected for gastroesophageal reflux 
disease with hiatal hernia (rated at 30 percent disabling).  
Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the Veteran's ratings of 40 percent (orthopedic 
manifestations of his low back disability), 10 percent for 
the left lower extremity neurological manifestations of his 
low back disability, 10 percent for the right lower extremity 
neurological manifestations of his low back disability, 30 
percent (gastroesophageal reflux disease with hiatal hernia), 
an evaluation of 70 percent is derived.  These combined 
ratings do exceed the combined 60 percent rating currently in 
effect.  Thus, the revised version of Diagnostic Code 5293, 
as in effect from September 23, 2002 through September 25, 
2003, entitles the Veteran to an increased combined service-
connected disability evaluation of no less than 70 percent if 
he is rated separately for the orthopedic and neurologic 
manifestations of the disability at issue.  As such, the 
evidence supports the grant of a separate 40 percent rating 
for the orthopedic manifestations of the disability at issue, 
and separate 10 percent ratings for the neurologic 
manifestations of the left and right lower extremities.

In considering the criteria based on the general rating 
formula for disease or injury of the spine, effective 
September 26, 2003, the Board observes that a finding of 
unfavorable ankylosis of the entire thoracolumbar spine is 
required in order for the veteran to qualify for the next-
higher 50 percent evaluation and no such clinical finding is 
of record.  Thus, applying the facts to the criteria set 
forth above, the veteran remains entitled to no more than a 
40 percent evaluation for his service-connected low back 
disability for the period from September 26, 2003 under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate diagnostic code.  Thus, the 10 percent separate 
neurologic ratings for the left and right lower extremities 
established beginning September 23, 2002, remain intact.  The 
evidence fails to support a rating in excess of that amount 
for the Veteran's neurologic or other manifestations of his 
service-connected back disability.  

Finally, as there is no demonstration of an incapacitating 
episode, the preponderance of the competent clinical evidence 
of record is against an evaluation in excess of 40 percent 
for the disability at issue based on incapacitating episodes 
of intervertebral disc syndrome.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit more favorable determinations.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the Veteran's disability picture is not so unusual or 
exceptional in nature as to render his schedular rating 
inadequate.  The Veteran's low back and gastrointestinal 
disabilities have been evaluated under multiple, applicable 
diagnostic codes that have specifically contemplated the 
level of occupational impairment caused by those 
disabilities.  The evidence does not reflect that the 
Veteran's lumbar spine or gastrointestinal disability, alone, 
have caused marked interference with employment, or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Therefore, referral for assignment 
of an extra-schedular evaluation in this case is not in 
order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 30 percent for abdominal wound with 
residual gastroesophageal reflux disease, hiatal hernia and 
status post appendectomy, is denied.

A rating in excess of 40 percent for lumbosacral strain, with 
history of herniated nucleus pulposus of the lumbar spine, is 
denied.

A separate 10 percent rating for neurologic manifestations of 
the lower left extremity from September 23, 2002, is granted, 
subject to the applicable law governing the award of monetary 
benefits.

A separate 10 percent rating for neurologic manifestations of 
the right left extremity from September 23, 2002, is granted, 
subject to the applicable law governing the award of monetary 
benefits.

	(CONTINUED ON NEXT PAGE)
REMAND

As this decision has granted additional separate ratings for 
the Veteran's lower extremity disabilities, the Board finds 
it appropriate that his TDIU claim be re-evaluated prior to 
appellate adjudication.

The Board also notes that there is little current evidence 
pertaining to the TDIU issue associated with the claims file.  
While the Veteran's vocational rehabilitation file is 
associated with the claims file, the Board is unable to 
determine if the Veteran is attending college or has sought 
employment.  The Board finds that any vocational 
rehabilitation records dated subsequent to May 6, 2008 should 
be obtained and associated with the claims file.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  The AOJ should obtain any of the 
Veteran's Vocational rehabilitation 
records dated subsequent to May 6, 2008 
and associate them with the claims file.

2.  The AOJ should readjudicate the issue 
of entitlement to a TDIU, with 
consideration of the additional grant of 
separate additional ratings for the right 
and left lower extremities.  If the 
benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


